PER CURIAM.
Steven James Reid was killed in 1992 during an armed robbery at the convenience store where he was working. We affirm the dismissal with prejudice of the estate’s amended complaint for wrongful death against the decedent’s managerial co-employees because the allegations in the complaint do not rise to the level of negligence necessary to overcome the immunity from suit provided by section 440.11(1), Florida Statutes (1991). See Eller v. Shova, 630 So.2d 537 (Fla.1993); Ross v. Baker, 632 So.2d 224 (Fla. 2d DCA 1994); Folk v. Rite Aid of Florida, Inc., 611 So.2d 35 (Fla. 4th DCA 1992).
BLUE, A.C.J., and FULMER and WHATLEY, JJ., concur.